DETAILED ACTION

1.	This Office action is responsive to the amendment filed 07/07/2022.  Claims 1-20 are present for examination.

2.	Claims 1-20 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 8 and 15, the claim language “a number each resource of the plurality of resources” is awkward and unclear.  The specification does not appear to support a number of resources for each resource of the plurality of resources.

3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (U.S. 2010/0214940) in view of Frias et al. (U.S. 2019/0272016) and Choi et al. (U.S. 2017/0344285).
	As per claims 1, 8, and 15, Macauley discloses:
	 A management node of a scale-out system, the management node comprising:
	a processor; and 
	a memory including instructions that are executable by the processor for causing the processor (See Fig. 6 and paragraph 0027 of Macauley) to:
	determine, from among a plurality of storage nodes of the scale-out system, that a first storage node is uncoupled to a backup power supply and that a second storage node is coupled to the backup power supply ((See paragraph 0071, wherein there are plurality of servers (i.e. nodes) having different characteristics satisfying the application requirements including redundancy or back-up power. It’s further noted that additional servers can be added in the datacenter of Macauley and therefore it is a scale-out system);
	receive device characteristics describing a first type of workload and a configuration for the a client device associated with the first storage node (See paragraph 0071, wherein the processor of the processing system receives the processing requirements of an application associated with the server which meets its requirements), the configuration specifying a second type of a plurality of resources of the client device and a number each resource of the plurality of resources;
	determine the client device satisfies a migration policy based on the device characteristics (See paragraph 0074, wherein it determines the server that meets the required services); and
	migrate the client device to the second storage node based on the client device satisfying the migration policy (See paragraph 0075).

	Macauley does not explicitly disclose a type of workload for a client device, determine…a first storage node is uncoupled to a backup power supply and a second storage node is coupled to the backup power supply and the configuration specifying a second type of a plurality of resources of the client device and a number each resource of the plurality of resources
Frias et al. disclose datacenter power for workloads, dynamic tiering of data center power for workloads, and the amount and type of power provided to IT equipment within a datacenter can be based on service level agreements, available power, available backup power, job mix, scheduling, and so on. See paragraph 0024.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to recognize servers or datacenters have different power configuration where it affects the virtual machines, applications, or cloud-based applications reside within a datacenter or servers. Such scenario could include one server is without backup power while the other server has power backup. Under such scenario, it would have been obvious to one of ordinary skill in the art to modify the invention of Macauley to include the teaching of Frias et al. in order to arrive at the current invention. The motivation of doing so is to provide sufficient power resource for the workloads in order to ensure the reliability and availability requirements of the virtual machines or applications running on the servers.
Choi is presented for teaching the claimed “the configuration specifying a second type of a plurality of resources of the client device and a number each resource of the plurality of resources.”  Choi (see Figs. 12, 13A, 13C) appears to teach a migration scheme for load balancing and capacity provisioning by migrating data of a device from one storage device to another storage based on resource information 405 (see [0068]).  As stated in [0068-0069], “[r]esource information 405 of FIG. 4 and/or tenant requirements 415 of FIG. 4…Storage 510 may store information about the storage devices in storage device array 410…what types of storage devices are available, their sizes, bandwidths, and latencies, etc….Selection logic may select storage devices…to satisfy requirements 415…Persistency logic 620 may configure storage devices…cause selection logic 515 to select storage devices that may guarantee data may survive…”  See also [0075-0077], “[e]ach node may have any number of storage devices…one node might have just high performance storage devices 705…TASTE 225 of FIG. 2 may construct a virtual storage device 805 from two storage devices…represent a new flash storage device (such as an SSD).”
Because receiving storage resource information, specification and requirement information to satisfy migration/load balancing among memory of a client device(s) is a feature of Choi that improves performance, it would have been obvious to use such a scheme in the devices of Macauley and Frias to migrate from a client device from one storage to another storage.  Therefore, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention.
As per claims 2, 9, and 16, Macauley disclose the management node of claim 1, wherein the client device is a first client device and the memory further includes instructions that are executable by the processor for causing the processor to: 
receive, from the first storage node, device characteristics describing the type of workload and the configuration for a second client device associated with the first storage node; determine the second client device does not satisfy the migration policy; and maintain the second client device association with the first storage node. See paragraph 0074, wherein the system manager receives from the server the services require by the application and it determines if it satisfies the migrating policy by comparing compared required services to the database of services to determine whether to migrate the application.
As per claims 3, 10, and 17, Macauley discloses the management node of claim 1, wherein each storage node in the plurality of storage nodes is configured to determine the device characteristics and responsively transmit a status communication indicating the device characteristics to the management node. See paragraph 0074, wherein the system manager receives from each server of the plurality of servers the services require by the application and it determines if it satisfies the migrating policy by comparing compared required services to the database of services to determine whether to migrate the application.

5.	Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (U.S. 2010/0214940), Frias et al. (U.S. 2019/0272016), Choi et al. (U.S. 2017/0344285) and further in view of Magcale (US Pub. 20220075648).
As per claims 4, 11, and 18, Macauley does not particularly disclose the management node of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to: 
receive device characteristics for each storage node in the plurality of storage nodes; and 
generate a recommendation indicating a number of the plurality of storage nodes to be coupled to one or more backup power supplies based on the device characteristics.
Magcale discloses a system comprising analytic engines to determine changes to be made for application load balancing and power load balancing based on collected data. See paragraph 0022.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macauley to include the teaching of Magcale in order to arrive at the current invention. The motivation of doing so is to utilize the automation software with analytic engines to quickly and efficiently determine the best course of action based on the characteristics of the application.

6.	Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (U.S. 2010/0214940), Frias et al. (U.S. 2019/0272016), Choi et al. (U.S. 2017/0344285) and further in view of Park et al. (US Pub. 20170160779).
As per claims 5, 12, and 19, Macauley does not particularly disclose the management node of claim 1, wherein the memory further includes instructions that are executable by the processor for causing the processor to enable write-back caching for the second storage node based on the second storage node being coupled to one or more backup power supplies.
Park et al. disclose wherein the memory further includes instructions that are executable by the processor for causing the processor to enable write-back caching for the second storage node based on the second storage node being coupled to one or more backup power supplies. See paragraph 0054, wherein write-back caching is enabled when there is backup power.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macauley to include the teaching of Park et al. in order to arrive at the current invention. The motivation of doing so is to improve the system throughput since write-back caching is faster than writing to main memory disk when there is backup power to prevent data loss.

7.	Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Macauley (U.S. 2010/0214940), Frias et al. (U.S. 2019/0272016), Choi et al. (U.S. 2017/0344285) and further in view of Yang et al. (US Pub. 20170046098).
As per claims 6, 13, and 20, Macauley does not particularly disclose the management node of claim 1, wherein the migration policy comprises the type of workload being a write-intensive workload. 
Yang et al. disclose a migration policy based on write intensive workloads. See paragraph 0031.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macauley to include the teaching of Yang et al. in order to arrive at the current invention. The motivation of doing so is to allow the migration manager to determine if the device is requiring another data storage system that satisfies the current write intensive workload and to migrate when possible to improve system throughput and reliability.
As per claims 7 and 14, Macauley et al. the management node of claim 1, wherein the migration policy comprises the configuration of the client device includes a spinning disk drive.
Yang et al. disclose wherein the migration policy comprises the configuration of the client device includes a spinning disk drive. See paragraph 0031, wherein the migration manager 111 can distribute the write intensive workloads of the suffering disk to another disk (or disks) to minimize the overall TCO of the data storage system.
It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Macauley to include the teaching of Yang et al. in order to arrive at the current invention. The motivation of doing so is to allow the migration manager to determine if the disk is meeting the current write intensive workload and to migrate/move/distribute to another disk when possible to improve system throughput and reliability.

6.	Applicant's amendment necessitated the new grounds of rejection.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. section 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. section 1.136(a). 

7.	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R.  1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any response to this final action should be mailed to:
Box AF
Commissioner for Patents
PO Box 1450
Alexandria, VA 22313-1450

or faxed to:
(571) 273-8300, (for Official communications intended for entry)
Or:
(571) 273-4208, (for Non-Official or Draft communications, please label "Non-Official" or "DRAFT")
		Or:
Via e-mail at Jack.Lane@uspto.gov (for Non-Official or Draft communications, please label “Non-Official or “DRAFT”)

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A LANE whose telephone number is 571 272-4208.  The examiner can normally be reached on M-F 6:30am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reg Bragdon can be reached on 571 272-4204.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571 272-2100.

/JOHN A LANE/
Primary Examiner, Art Unit 2139